Name: Commission Regulation (EC) No 916/94 of 26 April 1994 suspending the standing invitation to tenders for the refund for export in the cereal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 94 Official Journal of the European Communities No L 106/3 COMMISSION REGULATION (EC) No 916/94 of 26 April 1994 suspending the standing invitation to tenders for the refund for export in the cereal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), Having regard to Commission Regulation (EEC) No 1533/93 of 22 June 1993, laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as amended by Regulation (EC) No 120/94 (4), Whereas it is convenient to suspend the tenders under Commission Regulations (EEC) No 1279/93 (*) and (EEC) No 2147/93 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The tenders under Regulations (EEC) No 1279/93 and (EEC) No 2147/93 are hereby suspended. Article 2 This Regulation shall enter into force on 29 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 151 , 23 . 6 . 1993, p. 15 . O OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 131 , 28 . 5 . 1993, p. 19 . f) OJ No L 191 , 31 . 7. 1993, p. 109 .